Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  152444                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152444
                                                                    COA: 319856
                                                                    Genesee CC: 12-031984-FC
  LADORA CHANTELL SNELL,
             Defendant-Appellant.
  _________________________________________/

         By order of May 2, 2016, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 20, 2015 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the amended application for
  leave to appeal is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           d0117
                                                                               Clerk